Citation Nr: 0937890	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) schedular or 
extraschedular evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, denying the veteran's claim 
for an increased rating for his service-connected bilateral 
sensorineural hearing loss.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in June 2009.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran submitted additional documentary evidence along 
with a written waiver for its initial consideration by the 
RO.  

Notice is taken that the Veteran submitted to the RO in July 
2009 a statement from a private physician in which a medical 
opinion was set forth to the effect that the veteran's 
service-connected tinnitus and hearing loss had resulted in 
peripheral vestibular pathology, manifested by dizziness, 
vertigo, and imbalance.  Such evidence raises a claim for 
secondary service connection.  See 38 C.F.R. § 3.310.  
However, as this matter is not now within the Board's 
jurisdiction, it must be referred to the RO for initial 
development and adjudication.  

The issue of the veteran's entitlement to an increased 
(compensable) extraschedular rating for bilateral hearing 
loss is addressed in the REMAND appended to the decision 
below.  Such matter is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Not more than a level I hearing impairment of the right 
ear or more than a level II hearing impairment of the left 
ear is shown by the medical data presented.

2.  An exceptional pattern of hearing impairment is not 
indicated with respect to either ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable schedular 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced DC under which 
the disability is rated).

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's correspondence of November 
2005 and its subsequent letter of May 2008 as to the notice 
required under Vazquez-Flores.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
only subsequent to entry of the RO's initial decision in 
February 2006, in contravention of Pelegrini.  Nevertheless, 
the record in this instance demonstrates that full VCAA 
notice, including that pertaining to Vazquez-Flores, was 
effectuated prior to the issuance of the final supplemental 
statement of the case in February 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  The record otherwise 
includes the veteran's service treatment records, as well as 
a variety of examination and medical records compiled during 
post-service years.  The record reflects that the Veteran was 
afforded two VA examinations during the course of the instant 
appeal for the evaluation of the disorder in question.  These 
examinations, which were thorough in nature, were productive 
of findings sufficiently detailed so as to permit the Board 
to fully and fairly rate the disability at issue.  Under such 
circumstances, the Board finds that the medical evidence of 
record is sufficient to resolve the claim herein addressed on 
its merits and VA has no further duty to provide an 
examination or opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2008).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The record reflects that service connection for a bilateral 
sensorineural hearing loss was established by the RO in its 
rating decision of June 2004.  At that time, a noncompensable 
rating was assigned under DC 6100 for his bilateral hearing 
loss.  

It is the veteran's primary contention on appeal that he is 
entitled to a compensable rating for his bilateral hearing 
loss, based on the impact of his hearing disability on his 
daily activities.  He alleges that he encounters problems at 
home because he cannot hear what others are saying and while 
driving cannot hear well enough to know that police and 
emergency vehicles are in close proximity or know that 
someone else is utilizing their horn.  

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss must be met.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.

The veteran underwent VA audiological examinations in 
November 2005 and February 2008, with each series of tests 
revealing level I auditory acuity in the right ear and level 
II hearing in the left ear, warranting no more than a 
noncompensable schedular evaluation under 38 C.F.R. § 4.85, 
DC 6100, through application of Tables VI and VII.  Moreover, 
the audiometric findings in November 2005 and February 2008 
did not demonstrate any exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86, as might warrant a 
compensable schedular evaluation in this instance.  

Regarding VA audiological examinations, a description of the 
functional effects caused by a hearing disability is 
required.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
On each VA examination, history was elicited from the Veteran 
as to the limitations imposed upon him as a result of his 
bilateral hearing loss, with it being specifically noted at 
the time of the November 2005 examination that the Veteran 
could not always understand what others were saying to him.  
When evaluated in February 2008, the Veteran reported having 
hearing problems in both ears for a long time.  VA treatment 
notes reveal that the Veteran has made use of hearing aids 
since at least 2006 in any effort to cope with the effects of 
his hearing loss.  

The record also includes the results of audiological testing 
undertaken by a private practitioner in March 2008 and by VA 
in June 2009.  While it appears that such testing was 
accomplished with an audiometer in an effort to measure 
speech reception thresholds, no speech recognition testing is 
therein shown, as is required by VA in the evaluation of 
hearing loss disability per 38 C.F.R. § 4.85.  Thus, that 
testing may not be considered in the evaluation of the 
severity of the veteran's service-connected bilateral hearing 
loss.  Notice is taken, however, that the speech reception 
thresholds shown on the March 2008 and June 2009 examinations 
approximate those shown on the VA examinations in November 
2005 and February 2008.  

VA outpatient treatment records indicate that the Veteran was 
seen from 2006 to 2008 for his hearing loss, including 
adjustment of his hearing aids.  Audiometric testing in 
January 2007 was undertaken utilizing the Central Institute 
for the Deaf (W-22) Word List, as opposed to the Maryland CNC 
Word List, and, thus, cannot be a basis for the evaluation of 
the veteran's hearing impairment.  

Various lay statements are submitted by those who have 
knowledge of the veteran's hearing impairment.  These lay 
affiants describe the veteran's inability to function well in 
many social and industrial settings.  Such restrictions are 
echoed in the testimony offered by the Veteran and his spouse 
at the videoconference hearing before the Board in June 2009, 
indicating that the veteran's limitations are severe and 
widespread.  

The Board has considered the lay statements and testimony 
regarding the severity of the veteran's hearing impairment 
but, as noted above, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, supra.  
The audiological data presented do not permit the assignment 
of a compensable schedular evaluation at any time during the 
relevant time period.  Hart, supra.  

As a preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable and 
the claim for an increased (compensable) schedular rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) schedular rating for bilateral 
hearing loss is denied.


REMAND

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, supra. This is accomplished 
once the RO has adjudicated the question of extraschedular 
entitlement.

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this instance, the Veteran has alleged that the 0 percent 
schedular rating is wholly inadequate and not adequately 
reflective of the degree of social and industrial impairment 
he experiences as a result of his diminished auditory acuity.  
In support thereof, the Veteran and others, inclusive of his 
spouse, family members, co-workers, and former employer, 
offer testimony and affidavits denoting significant 
limitations he experiences, including but not limited to the 
loss of his job as a building attendant on a college campus 
due to his inability to hear voice commands over a two-way 
radio or participate in on-the-job meetings occurring on a 
daily basis, his inability to operate normally a motor 
vehicle due to an inability to hear horns, his receipt of one 
or more citations because of a failure to yield to emergency 
vehicles due to an inability to hear sirens, and difficulties 
in conducting normal conversations either in person or by 
telephone.  

The Veteran specifically alleges that he is entitled to an 
extraschedular evaluation for his bilateral hearing loss and, 
based on the evidence presented denoting a marked 
interference with employment, among other limitations imposed 
by his service-connected hearing loss, referral of this 
matter to the appropriate VA official is deemed warranted.  
Remand is required to effectuate this consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA as to 
the veteran's claim for an increased 
(compensable) extraschedular rating for 
bilateral hearing loss.  The Veteran 
should be apprised of what information 
and evidence are necessary to support his 
claim for such rating, including but not 
limited to examination and treatment 
records compiled by VA and non-VA 
sources, medical statements, competent 
lay statements describing symptoms, 
employer statements, evidence of employer 
accommodation, confirmation of use of 
sick leave for the disability in 
question, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional 
circumstances relating to such 
disability.  He should be specifically 
informed that the basis for the 
assignment of an extraschedular 
evaluation is that there is a showing 
that the schedular evaluation assigned is 
inadequate, with such related factors as 
frequent periods of hospitalization for 
management of the disability or a 
resulting marked interference with 
employment due solely to that disability.

2.  Thereafter, refer the question of 
whether an extraschedular rating is for 
assignment to the VA's Under Secretary 
for Benefits or the VA's Director of the 
Compensation and Pension Service for 
appropriate consideration and any action 
deemed warranted.

3.  Thereafter, the veteran's claim for a 
compensable extraschedular rating for 
bilateral hearing loss should be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. § 3.321(b).  If 
the benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


